DETAILED ACTION
		Response to Amendment
Claims 1-11 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Kulbaski on 06/02/2022.
The application has been amended as follows:
Title: -- LEARNING BY GRADIENT BOOSTING USING A CLASSIFICATION METHOD WITH THE THRESHOLD FOR THE FEATURE AMOUNT --

Allowable Subject Matter
Claims 1-11 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Nakai discloses a recognition device includes a memory to store therein learning patterns each belonging to one of categories; an obtaining unit to obtain a recognition target pattern; a first calculating unit to calculate, for each category, a distance histogram representing distribution of the number of learning patterns belonging to the categories with respect to distances between the recognition target pattern and the learning patterns belonging to the categories; a second calculating unit to analyze the distance histogram of each category, and calculate a feature value of the recognition target pattern; a third calculating unit to make use of the feature value and one or more classifiers, and calculate degrees of reliability of the recognition target categories; and a determining unit to make use of the degrees of reliability and, from among the one or more recognition target categories, determine a category of the recognition target pattern.

	Hosoi discloses to provide a classification dictionary learning system and the like that can generate a classification dictionary capable of detecting, with a high classification rate, a particular object of which change in the appearance is large in an image. The classification dictionary learning system includes: setting unit sets the priority degree of the classification between the first class and the second class including the sub-class to a value designated by the user and the like; the classifier learning unit sets the priority degree; the selection unit learns multiple classifiers on the basis of the priority degree for each combination of sub-classes; the weight updating unit updates the weight on the basis of the classification accuracy based on the classifier learned with the selected combination.

	Suzuki discloses an information processing apparatus includes a feature amount extraction unit extracting a feature amount of each frame of an image, a maximum likelihood state series estimation unit estimating maximum likelihood state series using the feature amount, a highlight label generation unit generating highlight label series with respect to the attention detector learning content, and a learning unit learning the highlight detector that is the state transition probability model using learning label series that is a pair of the maximum likelihood state series obtained from the attention detector learning content and the highlight label series.

	However, all cited prior arts of record fail to disclose in claims 1, and 11, “… calculating category accumulated gradient including inputting a histogram corresponding to each value of a feature amount among histograms stored in a histogram memory unit that stores, for each value of the feature amount, a histogram obtained by integrating gradient information corresponding to the value of feature amount of sample data, and calculating a histogram corresponding to a value of the feature amount corresponding to a threshold for the feature amount as a cumulative sum of the gradient information for the feature amount; calculating non-category accumulated gradient including inputting a histogram corresponding to each value of the feature amount among the histograms stored in the histogram memory unit, and calculating, as a cumulative sum of the gradient information for the feature amount, a sum of a histogram corresponding to a value of the feature amount that is classified using a classification method with the threshold for the feature amount, the classification method being different from a classification method at the calculating category accumulated gradient using the threshold; and selecting cumulative sum including outputting the cumulative sum calculated at the calculating category accumulated gradient or the cumulative sum calculated at the calculating non-category accumulated gradient.” (and similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20210192280 A1 - using machine learning techniques to identify predictive features and predictive values for each feature. In one technique, a model is trained based on training data that comprises training instances, each of which corresponds to multiple usage-based features of an online service by a user. For each usage-based feature in a subset of the usage-based features, the model is used to generate a dependency graph, a histogram is generated, and an optimized value is selected based on the dependency graph and the histogram. A user of the online service is identified, along with a usage value that indicates a level of usage, by the user, of a usage-based feature. A comparison between the usage value and an optimized value of the usage-based feature is performed. Based on the comparison, it is determined whether to present data about that usage-based feature to the user.


	US 20210150372 A1- a method to train a decision tree model. The method is performed by a training system. The training system includes N processing subnodes and a main processing node, N being a positive integer greater than 1. The method includes separately obtaining, by each processing subnode for a currently being trained tree node, a node training feature set and gradient data of the currently being trained tree node; separately determining, by each of the processing subnode, a local splitting rule for the currently being trained tree node according to the node training feature set and the gradient data that are obtained, and transmitting the local splitting rule to the main processing node; and selecting, by the main processing node, a splitting rule corresponding to the currently being trained tree node from the local splitting rule determined by each of the processing subnode.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642